United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 00-2829
                                   ___________

Joel C. Peterson,                     *
                                      *
            Appellant,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Minnesota
Burlington Northern and Santa Fe      *
Railway Company, a                    * [UNPUBLISHED]
Delaware corporation,                 *
                                      *
            Appellee.                 *
                                 ___________

                             Submitted: March 12, 2001

                                  Filed: July 6, 2001
                                   ___________

Before LOKEN, MURPHY, and BYE, Circuit Judges.
                           ___________

PER CURIAM.

      Burlington Northern and Santa Fe Railway Corporation (BNSF) refused to allow
Joel Peterson to return to work for a period of 30 months following a medical leave of
absence. Peterson sued BNSF under the Americans with Disabilities Act (ADA), 42
U.S.C. §§ 12101-12213. We now affirm the district court’s1 grant of summary
judgment in favor of BNSF.

      In 1991, Peterson suffered a head injury on the job. He eventually took BNSF-
approved sick leave in April 1994. In November 1994, Peterson sued BNSF under the
Federal Employers’ Liability Act (FELA), 45 U.S.C. § 51. Peterson’s treating
physician opined that Peterson had a permanent disability, while BNSF’s doctors
believed that Peterson could return to work. The parties settled the case after BNSF
tendered a $120,000 offer of judgment.

       In June 1996, Peterson informed BNSF of his intention to return to work. BNSF
replied that Peterson could not return because the FELA settlement was designated
“Out-of-Service,” meaning that Peterson had left BNSF’s employ. No further
communications occurred until, by coincidence, in early 1997, BNSF sent Peterson a
notice requesting that he take a physical to update his driver certification. Peterson
believed that the notice signaled his return to work; he took and passed the physical,
then contacted his union official.

       A union official interceded on Peterson’s behalf and Mike Collins, a BNSF
official unfamiliar with Peterson’s employment history, permitted him to return to work
after obtaining a medical release from his new doctor. A short time later, BNSF
officials removed Peterson from service pending a medical release by BNSF’s Medical
Department. They explained to the union official that Peterson’s own medical release
was unacceptably incomplete because it did not address the conclusion by Peterson’s
FELA doctor that Peterson was permanently disabled.




      1
        The Honorable Paul A. Magnuson, Chief Judge, United States District Court
for the District of Minnesota.

                                          -2-
       In January 1998, BNSF convened a Medical Board inquiry to ascertain
Peterson’s status. After a series of false starts and delays, the Board recommended that
Peterson be returned to full active duty effective August 1998. Peterson actually
returned to work in November 1998, and he is presently employed by BNSF.

      Prior to his return to work, Peterson sued BNSF alleging discrimination on the
basis of disability. He sought both damages and injunctive relief. Although the
injunctive relief component of Peterson’s complaint was mooted when he returned to
work, Peterson maintained his suit for damages. The district court granted BNSF’s
motion for summary judgment. The court assumed that Peterson was disabled for
purposes of the ADA. The court then determined that BNSF had articulated legitimate,
non-discriminatory reasons for delaying Peterson’s return to work, and that Peterson
had adduced no proof that BNSF’s stated reasons were pretextual.

       The parties and the district court adopted the legal framework we employ in
cases where an employee is discharged, even though in this case, Peterson was not
terminated, but only temporarily prevented from returning to work. We adopt the
parties’ framework for purposes of this opinion, and we review de novo the district
court’s grant of summary judgment. Cooper v. Olin Corp., 246 F.3d 1083, 1087 (8th
Cir. 2001) (citation omitted).

       We agree entirely with the district court’s conclusions that (1) BNSF stated
legitimate reasons for its treatment of Peterson, and (2) Peterson failed to produce
evidence that BNSF’s reasons were in fact pretextual. BNSF believed that Peterson’s
FELA settlement precluded him from returning to work. This belief was eminently
reasonable in light of the expert opinion of Peterson’s FELA treating physician that
Peterson was permanently disabled and could not return to work. Thereafter, it was
reasonable for BNSF to demand clarification from Peterson’s new physician that his
condition had improved to the point where Peterson could return to work at BNSF.
Peterson casts aspersions on these reasons, but he provides no evidence that calls into

                                          -3-
question the non-discriminatory motivations of the BNSF employees who handled his
case. It may well be that BNSF dallied somewhat in responding to certain of
Peterson’s requests, but the evidentiary record in this case does not give rise to the
inference that BNSF delayed proceedings because of Peterson’s disability. We reject
out of hand Peterson’s claims that the district court unfairly “weighed” the evidence
presented at the summary judgment phase, or failed to interpret the facts in evidence
in his favor.

      We therefore affirm the judgment of the district court in all respects.

      A true copy.

             Attest:

                CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -4-